Exhibit 10.25

 

EXECUTION COPY

 

STANDSTILL AGREEMENT

 

Among

 

DREAMWORKS ANIMATION SKG, INC.,

 

STEVEN SPIELBERG,

 

DW LIPS, L.P.,

 

M&J K B LIMITED PARTNERSHIP,

 

DG-DW, L.P.

 

and

 

DW INVESTMENT II, INC.

 

Dated As Of October 27, 2004



--------------------------------------------------------------------------------

STANDSTILL AGREEMENT, dated as of October 27, 2004, among DREAMWORKS ANIMATION
SKG, INC., a Delaware corporation (the “Company”), DW LIPS, L.P., a California
limited liability partnership (“DW Lips”), M&J K B LIMITED PARTNERSHIP, a
Delaware limited partnership (“M&J K B”) (solely for purposes of Section
4.06(b)), DG-DW, L.P., a Delaware limited partnership (“DG-DW”) (solely for
purposes of Section 4.06(b)), DW INVESTMENT II, INC., a Washington corporation
(“DWI II”) (solely for purposes of Section 4.06(b)), and STEVEN SPIELBERG.

 

WHEREAS, DreamWorks L.L.C., a Delaware limited liability company (“DW”), and the
Company, together with other parties, have entered into a Separation Agreement
dated as of October 27, 2004, providing for the separation of the animation
business (the “Separation”) from DW;

 

WHEREAS, after the Separation, the Company intends to sell shares of its Class A
Common Stock, par value $0.01 per share (“Class A Stock”), in a public offering
(the “Offering”);

 

WHEREAS, immediately following the consummation of the Offering, DW Lips will
own approximately 12% of the Company’s issued and outstanding Class A Stock; and

 

WHEREAS, each of the parties desires to enter into this Agreement (as defined
below);

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Definitions

 

Certain Defined Terms. As used in this Agreement:

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled By or
is Under Common Control With, such specified Person.

 

“Agreement” means this Standstill Agreement, as it may be amended, supplemented,
restated or modified from time to time.

 

“Beneficial Owner” or “Beneficially Own” has the meaning assigned to such term
in Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of
Common Stock shall be calculated in accordance with the provisions of such Rule.

 

“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“By-laws” means the By-laws of the Company, as amended or restated from time to
time.

 

“Charter” means the Restated Certificate of Incorporation of the Company, as
amended or restated from time to time.

 

“Class A Stock” has the meaning assigned to such term in the recitals hereto.

 

“Class B Holder” means any Person who shall hold of record shares of Class B
Stock.

 

“Class B Stock” has the meaning assigned to such term in the Vulcan Stockholder
Agreement.

 

“Common Stock” has the meaning assigned to such term in the Vulcan Stockholder
Agreement.

 

“Company” has the meaning assigned to such term in the preamble hereto.

 

“Control” (including the terms “Controlled By” and “Under Common Control With”)
has the meaning assigned to such term in the Charter as in effect at
consummation of the Offering.

 

“DG-DW” has the meaning assigned to such term in the preamble hereto.

 

“Director” means any member of the Board.

 

“DW” has the meaning assigned to such term in the recitals hereto.

 

“DW Lips” has the meaning assigned to such term in the preamble hereto.

 

“DWI II” has the meaning assigned to such term in the preamble hereto.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Family Group” has the meaning assigned to such term in the Vulcan Stockholder
Agreement.

 

“Final Allocation” has the meaning assigned to such term in the Holdco LLLP
Agreement as in effect at consummation of the Offering.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

2



--------------------------------------------------------------------------------

“Holdco LLLP Agreement” means the limited liability limited partnership
agreement of Holdco, dated as of October 27, 2004, as it may be amended,
supplemented, restated or modified from time to time.

 

“KG Termination Date” has the meaning assigned to such term in the Vulcan
Stockholder Agreement.

 

“M&J K B” has the meaning assigned to such term in the preamble hereto.

 

“Offering” has the meaning assigned to such term in the recitals hereto.

 

“Person” has the meaning assigned to such term in the Charter (as modified in
Section 2(f) of Article IV thereof) as in effect at consummation of the
Offering.

 

“Principal Holder” has the meaning assigned to such term in the Vulcan
Stockholder Agreement.

 

“Proceeding” has the meaning assigned to such term in Section 4.09.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act or the Exchange Act.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Separation” has the meaning assigned to such term in the recitals hereto.

 

“Separation Date” has the meaning assigned to such term in the Vulcan
Stockholder Agreement.

 

“Spielberg Parties” means Steven Spielberg, DW Lips and any Person Controlled By
Steven Spielberg.

 

“Vulcan Stockholder Agreement” means the Stockholder Agreement, dated as of
October 27, 2004, among the Company, DWA Escrow LLLP, M&J K B, M&J K Dream
Limited Partnership, The JK Annuity Trust, The MK Annuity Trust, Katzenberg 1994
Irrevocable Trust, DG-DW, DWI II, Jeffrey Katzenberg, David Geffen and Paul
Allen as in effect at consummation of the Offering.

 

Other Definitional Provisions. i)The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

3



--------------------------------------------------------------------------------

Standstill

 

Standstill Restrictions. Each of Steven Spielberg and DW Lips covenants and
agrees with the Company that they shall not, and shall cause each Spielberg
Party not to, prior to the earlier of (i) the fifth anniversary of the date of
this Agreement and (ii) the KG Termination Date, directly or indirectly, alone
or in concert with others, unless specifically requested in writing by a
Principal Holder or by a resolution of a majority of the Directors or pursuant
to a transaction (x) in which the Company has entered into a definitive
agreement or (y) the Board has recommended in favor of, take any of the actions
set forth below (or take any action that would require the Company to make an
announcement regarding any of the following):

 

effect, seek, offer, engage in, propose (whether publicly or otherwise) or cause
or participate in, or assist any other Person to effect, seek, engage in, offer
or propose (whether publicly or otherwise) or participate in:

 

any tender or exchange offer, merger, consolidation, share exchange, business
combination, recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction involving the Company or any of its subsidiaries or
any material portion of its or their business or any purchase of all or any
substantial part of the assets of the Company or any of its subsidiaries or any
material portion of its or their business; or

 

any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the SEC but without regard to the exclusion set forth in Section 14a-1(1)(2)(iv)
from the definition of “solicitation”) with respect to the Company or any of its
Affiliates or any action resulting in Steven Spielberg, DW Lips, any Affiliate
of Steven Spielberg or DW Lips or such other Person becoming a “participant” in
any “election contest” (as such terms are used in the proxy rules of the SEC)
with respect to the Company or any of its subsidiaries;

 

propose any matter for submission to a vote of stockholders of the Company or
call or seek to call a meeting of the stockholders of the Company;

 

seek election to, seek to place a representative on or seek the removal of any
Director; provided, however, that nothing in this Section 2.01(c) shall restrict
the manner in which a Spielberg Party may vote its shares of Common Stock (if
any);

 

grant any proxy with respect to any Common Stock (other than to a Principal
Holder, the Chief Executive Officer of the Company or a bona fide financial
institution in connection with a bona fide recourse borrowing);

 

execute any written consent with respect to any Common Stock other than at the
request of a Principal Holder or the Chief Executive Officer of the Company;

 

form, join or participate in a Group with respect to any Common Stock or deposit
any Common Stock in a voting trust or subject any Common Stock to any
arrangement or agreement with respect to the voting of such Common Stock or
other agreement having similar effect (in each case except with the Class B
Holders);

 

4



--------------------------------------------------------------------------------

take any other action to seek to affect the control of the management or Board
of the Company or any of its Affiliates, including publicly suggesting or
announcing its willingness to engage in or have another Person engage in a
transaction that could reasonably be expected to result in a transaction of the
type described in Section 2.01(a)(i); provided, however, that nothing in this
Section 2.01(g) shall restrict the manner in which a Spielberg Party may vote
its shares of Common Stock (if any);

 

enter into any discussions, negotiations, arrangements or understandings with
any Person with respect to any of the foregoing, or advise, assist, encourage or
seek to persuade others to take any action with respect to any of the foregoing
(in each case except with the Class B Holders);

 

disclose to any Person, or otherwise induce, encourage, discuss or facilitate,
any intention, plan or arrangement inconsistent with the foregoing or which
would result in the Company or any of its Affiliates or any Class B Holder or
any Affiliates of any Class B Holder being required to make any such disclosure
in any filing with a governmental entity or being required to make a public
announcement with respect thereto;

 

bring any action or otherwise act to contest the validity of this Article II
(including this Section 2.01) or seek a release from the restrictions contained
in this Article II; or

 

request the Company or any of its Affiliates, directors, officers, employees,
representatives, advisors or agents, or any party hereto, directly or
indirectly, to amend or waive this Article II, the Charter or the By-laws (or
similar constituent documents) of the Company or any of its Affiliates.

 

Exceptions to Standstill. Notwithstanding Section 2.01, no Spielberg Party shall
be subject to any of the restrictions set forth therein if (a) the Company shall
have entered into a definitive agreement providing for, or, in the case of
clause (ii) below, the Board shall have recommended in favor of, (i) any direct
or indirect acquisition or purchase by any Person or Group of a majority of the
Common Stock of the Company, (ii) any tender offer or exchange offer that if
consummated would result in any Person or Group acquiring a majority of the
Common Stock of the Company or (iii) any merger, consolidation, share exchange
or other business combination involving the Company which, if consummated, would
result in the stockholders of the Company immediately prior to the consummation
of such transaction ceasing to own at least a majority of the equity interests
in the surviving entity (or any direct or indirect parent of such surviving
entity); (b) any Person or Group (other than the Company, any Class B Holder,
any Spielberg Party or any Group that includes a Spielberg Party) acquires 25%
or more of the number of then outstanding shares of Common Stock or other voting
securities of the Company having the right to vote generally in the election of
Directors; (c) any Class B Holder, Principal, Family Group member or any of
their respective Affiliates commences (x) a “going private” transaction subject
to Rule 13e-3 under Section 13(e) of the Exchange Act involving the Company or
any of its material subsidiaries or (y) a transaction of the type contemplated
in clause (a) above; or (d) the KG Termination Date shall have occurred.

 

5



--------------------------------------------------------------------------------

Term

 

Term. This Agreement shall become effective on the Separation Date and shall
continue in effect until the earliest of (i) the KG Termination Date, (ii) the
fifth anniversary hereof and (iii) such time, following the Final Allocation, as
the Spielberg Parties shall cease to Beneficially Own in the aggregate at least
5% of the issued and outstanding Common Stock.

 

General Provisions

 

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given and received (a) on the date of delivery if delivered
personally, or by facsimile upon confirmation of transmission by the sender’s
fax machine if sent on a Business Day (or otherwise on the next Business Day) or
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

if to the Company, to:

 

DreamWorks Animation SKG, Inc.

Grandview Building

1000 Flower Street

Glendale, California 91201

Fax: (818) 659-6123

Attention: Katherine Kendrick, General Counsel

 

with a copy to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019-7475

Fax: (212) 474-3700

Attention: Faiza J. Saeed

 

if to any Spielberg Party, to:

 

DW Lips, L.P.

c/o DreamWorks L.L.C.

100 Universal Plaza

Bungalow 477

Universal City, CA 91608

Fax: (818) 733-5222

Attention: Steven Spielberg

 

6



--------------------------------------------------------------------------------

(iii) if to any other party hereto, to the address of such party specified on
the signature page hereto.

 

Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

Entire Agreement; No Third Party Beneficiaries. ii)This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof.

 

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of New York without giving effect to applicable principles
of conflict of laws, except to the extent the substantive laws of the State of
Delaware are mandatorily applicable under Delaware law.

 

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

Assignment; Amendments. iii)Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other parties, and any attempt to make any such
assignment without such consent shall be null and void. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by, the parties and their respective successors (including any
executor or administrator of a party’s estate) and permitted assigns.

 

No amendment to or waiver of this Agreement shall be effective unless it shall
be in writing and signed by the Company and each of the parties hereto.

 

Enforcement. iv)Each of the Company and each party hereto acknowledges that the
other parties would not have an adequate remedy at law for money damages in the
event that any of the covenants or agreements of any of the other parties in
this Agreement were not

 

7



--------------------------------------------------------------------------------

performed in accordance with its terms, and it is therefore agreed that each of
the Company and each party hereto, in addition to and without limiting any other
remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
actual or potential breach and enforcing specifically the terms and provisions
hereof, and each of the Company and each party hereto hereby waives (i) any and
all defenses they may have on the ground of lack of jurisdiction or competence
of the court to grant such an injunction or other equitable relief and (ii) the
need to post any bond that may be required in connection with the granting of
such an injunction or other equitable relief.

 

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

Submission to Jurisdiction; Waivers. With respect to any suit, action or
proceeding relating to this Agreement (collectively, a “Proceeding”), each party
to this Agreement irrevocably (a) consents and submits to the exclusive
jurisdiction of the courts of the States of New York and the Court of Chancery
of the State of Delaware and any court of the United States located in the
Borough of Manhattan in New York City; (b) waives any objection which such party
may have at any time to the laying of venue of any Proceeding brought in any
such court, waives any claim that such Proceeding has been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceeding, that such court does not have jurisdiction over such party; (c)
consents to the service of process at the address set forth for notices in
Section 4.01 herein; provided, however, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable law; and (d) waives, to the fullest extent permitted by applicable
law, any and all rights to trial by jury in connection with any Proceeding.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Standstill
Agreement as of the date first written above.

 

DREAMWORKS ANIMATION SKG, INC.,         By  

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

        Name:   Katherine Kendrick         Title:   Vice President DW LIPS,
L.P.,     By  

DW SUBS, INC.,

General Partner

        By  

/s/ Michael Rutman

--------------------------------------------------------------------------------

        Name:   Michael Rutman         Title:   Treasurer M&J K B LIMITED
PARTNERSHIP,     By  

M&J K DREAM CORP.,

General Partner

        By  

/s/ Jeffery Katzenberg

--------------------------------------------------------------------------------

        Name:   Jeffrey Katzenberg         Title:   President Address: DG-DW,
L.P.,     By  

DG-DW, INC.,

General Partner

        By  

/s/ Richard Sherman

--------------------------------------------------------------------------------

        Name:   Richard Sherman         Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Address: DW INVESTMENT II, INC.,     By  

/s/ W. Lance Conn

--------------------------------------------------------------------------------

    Name:   W. Lance Conn     Title:   Vice President Address: STEVEN SPIELBERG
       

/s/ Steven Spielberg

--------------------------------------------------------------------------------

 

10